       Case 9:21-cv-00095-DLC-KLD Document 29 Filed 08/31/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 TIM ANDREW GARDIPEE; BRUNO                            CV 21–95–M–DLC
 FRIIA; BRAD MOLNAR; and
 DAVID HELMERS,

                      Plaintiffs,                            ORDER

 vs.

 STATE OF MONTANA; MONTANA
 DEPARTMENT OF FISH WILDLIFE
 AND PARKS; and MONTANA FISH
 & WILDLIFE COMMISSION,

                       Defendants.

       Before the Court is Plaintiffs’ Motion to Allow Witness Testimony by Video

Appearance. (Doc. 28.) The motion is unopposed. (Id. at 2.) The Motion states

that Plaintiff David Helmers resides 565 miles away from Missoula, he cancelled

his previous travel arrangements to appear in person at the hearing after the Court’s

order vacating the hearing (Doc. 25), and, because he is unable to drive at night, he

will not have sufficient time to drive from his residence to Missoula to attend the

hearing in person. (Doc. 28 at 2.) The Motion further states that the other

Plaintiffs and remaining witnesses, with the exceptions of Dr. Zink, who will

appear via Zoom, and Aaron Lasco, who will be unavailable during the hearing,

will be able to attend and testify at the hearing in person. (Id. at 2–3.)

                                           1
     Case 9:21-cv-00095-DLC-KLD Document 29 Filed 08/31/21 Page 2 of 2



      Good cause appearing, IT IS ORDERED that the Motion (Doc. 28) is

GRANTED. Mr. Helmers may appear via Zoom at the hearing. The Clerk of

Court will notify counsel via e-mail of the meeting ID and password within 24

hours of the hearing. Zoom Guidance and Setup are available at:

https://www.mtd.uscourts.gov/zoom-hearings.

      DATED this 31st day of August, 2021.




                                        2
